On Motions for Rehearing.
CODY, Justice.
In their motion for rehearing appellants, other than Interstate Circuit, Inc., complain that their assignments of error were not properly broken down and embraced within the classification which, after careful consideration, was adopted in our opinion. We have concluded that every point raised by said appellants was disposed of by us either expressly or by necessary implication, and that no good purpose would be served by further extending an already long opinion.
We have also considered appel-lees’ motion, in its answer to said appellants’ motion for rehearing, for us to revise the judgment here in lieu of remanding it to the trial court for the purpose of having the proper adjustment calculated on a front-foot basis for the purpose of estab*439lishing the amount of the personal judgment awarded against the appellants, the Misses Scanlan. We adhere'to our conclusion that the ordered adjustment is one more properly to be made in the trial court, and appellees’ motion is refused.
The motions of both appellants and ap-pellees are refused.